PER CURIAM.
We agree with Judge Mayer that, since it clearly appears — indeed, the .proposition is not disputed — that defendants’ acts were not malicious nor personally directed against the individual complainants, injunctive relief, which is all they pray for, cannot be granted in this suit. The bill was, therefore, properly dismissed. Any discussion of the other questions raised, viz., whether the particular agreements or combinations are obnoxious either to the common law or to-one or more of these statutes would be academic and need not now be entered into.
The decree is affirmed, with costs.